DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 02/25/2021.  Claims 2, 6, 8, 12 and 18 have been canceled. Claims 1, 7, 13 and 17 have been amended.  No new claims have been added.  Therefore, claims 1, 3-5, 7-11, 13-17 and 19-23 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Argument
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the amended claims providing one or more contingency parameters to prompt a modification of the request in response to the request automatically identifying the request for funding as being capable of real time 
providing one or more contingency parameters to prompt a modification of the request in response to the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified;

The limitation is unclear as to who or what executes the providing function.  Furthermore, there is no recitation on a technical process to implement the function.  The specification discloses that an “approval unit” may check account parameters (see para 0061).  That the notification message may comprise parameters (see para 0064).   That the “recipient target lookup may be based upon one or more parameters associated with the request, such as requestor name, requestor status, amount of request, reason for the request, recipient name, and/or the like.”  (see para 0082).  However there is no technological process disclosed in the specification for performing the “providing …parameters to prompt a modification of the request”.  Furthermore, the providing step is directed toward modifying a funding request which does not have any impact on technology but rather the transaction process.  Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 102
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art Grant fail to teach the newly presented amendment “ providing one or more contingency parameters to prompt a modification of the request in response to the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified”. 
The prior art Grant explicitly teaches a business program to override on an ad hoc basis spend rules with notifications and alerts to inform the user of the location or time needs to be modified if transaction is to be allowed.  (see rejection below)
Para 0010, para 0063-0064, para 0073-0074, para 0087
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-11, 13-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1, 3-5: Claims 7, 9-11, Claims 13-16, Claims 17, 19-23:
Independent claims 1, 7, 13 and 17 recite the limitation “providing one or more contingency parameters to prompt a modification of the request in response to the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified” which is new matter.  The specification does not have support for providing…parameters to prompt a modification of the request”.  The specification is equally silent on a “modification module”.  The specification discloses that an “approval unit” may check account parameters (see para 0061).  That the notification message may comprise parameters (see para 0064).   That the “recipient target lookup may be based upon one or more parameters associated with the request, such as requestor name, requestor status, amount of request, reason for the request, recipient name, and/or the like.”  (see para 0082).   Therefore, the “providing” limitation is new matter.  
Although the specification has support for hardware and various modules of the notification unit, (para 0063), there is no support for a “modification module”. 
Dependent claims 3-5 dependent upon claim 1; 9-11 dependent upon claim 8; 14-16 dependent upon claim 13; and 19-23 dependent upon claim 18 contain the same deficiencies as discussed above with respect to the independent claims.  Therefore, claims 1, 3-5: Claims 7, 9-11, Claims 13-16, Claims 17, 19-23 are rejected under 35 USC 112 1st/(a) paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-11, 13-17 and 19-23 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1 and 3-5:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a software method, as in independent Claim 1 and in the therefrom dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to a person receiving a request, determining a recipient of a request, providing …notification to recipient, identifying the request for funding, providing …parameters to prompt a modification of the request, providing a reply to request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of providing a reply. That is, other than reciting “providing an automated notification”, nothing in the claim element precludes the step from practically being performed in the mind or manual process. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receiving a request mimics mental processes of observation, the step determining mimics mental processes of analysis, where the data interpretation is perceptible only in the human mind.  The limitations “providing notification”, “providing parameters” and “providing reply” mimic communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process- determining who is requesting funding and notify the requestor, where based on parameters requesting the user to modify transaction request in order to enable funding.  The specification and Claim 1 describes the invention as being directed toward “automated funding and notification in response to a funding request.”  (see Specification para 0002, para 0010).  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a request-insignificant extra solution activity and common business practice (2) providing a notification-an insignificant extra solution activity of communication (3) identifying the request for funding-directed toward data analysis and a common business transaction 
When considered as a combination or parts:
Limitations 1 and 2 are directed toward requesting funding and determining the recipient of the funding – a common business practice.  The combination of limitations 1-2 and 3 are directed toward providing a notification of the funding from requestor- a common business practice.  The combination of limitations 1-3 and 4 is directed toward identifying if request for funding of limitations 1-3 can be performed- a common business practice.  The combination of limitations 1-4 and 5-6 is directed toward providing parameters applicable to the funding request and identifying if funding can be performed to prompt to modify the funding request and replying request be modified- a 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because as a whole the claimed subject matter is to perform communication and analysis in order to identify whether a funding request can be performed or needs to be modified and requesting the modification of the funding request.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of retrieving, organizing and manipulating business and customer related data, monitor and transmitting user status modified, updating records and transfer funds which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage,    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The elements recited in the claim beyond the abstract idea include “automated notification” and “automated reply”.  However, the claim fails to recite any hardware or technical process.   It is not clear as to whether the limitations are confined within a technical environment.  The limitations “requestee receiving a request” and “requestee automatically identify the request”, “providing…parameters” is so high level as to be performed mentally, manually or via verbal communication.   The limitation “determining a recipient” is equally ambiguous as to whether technology is implemented to perform the recited step.  Accordingly the limitations do not recite any computer related hardware, entities or 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-5 these dependent claim have also been reviewed with the same analysis as independent claim 1. 
Dependent claim 3 is directed toward determining funding amount associated with request, timing and identifying factors- a common business practice.  The claim does not provide any technology to transform the claim.
Dependent claim 4 discloses the content of the notification which is non-functional and does not at any technology to transform the claim.
Dependent claim is directed toward a transaction request response by providing an approval, rejection or request to modify- a common business practice. 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 3-5 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 7 and 9-11:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 7 and in the therefrom dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Computer readable medium claim 7 instructions corresponds to method claim 1 steps.  Therefore, claim 7 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Computer readable medium claim 7 instructions corresponds to method claim 1 steps.  Therefore, claim 7 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The elements recited in the claim beyond the abstract idea include a “non-transitory computer readable programmable storage units that executed by a computer performs the method and “automated notification” and “automated reply”.  However, the claim fails to recite any hardware beyond the computer readable medium.  The claims are also silent with respect to a technical process.   It is not clear as to whether the limitations are confined within a technical environment.  The limitations “requestee receiving a request” and “requestee automatically identify the request”, “providing…parameters” is so high level as to be performed mentally, manually or via verbal communication.   The  
Accordingly claim 7 fails step 2B analysis because the claims, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  Furthermore it is unclear as to where the instructions are applied in the limitations in the claim as the preamble computer element is not tied to the body of the claim. The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-11 these dependent claim have also been reviewed with the same analysis as independent claim 7.  Dependent claims 9-11 limitations corresponds to method steps claims 3-5 respectively.  Therefore, claims 9-11 have been analyzed and rejected as previously discussed with respect to claim 3-5.   The 
In reference to Claims 13-16: 
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 13 and in the therefrom dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1.  Apparatus claim 13 functions corresponds to method claim 1 steps.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Apparatus claim 13 functions corresponds to method claim 1 steps.  Therefore, claim 23 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional  
With respect to the combination of the limitations, none of the functions recited in each unit is dependent upon each other as it relates to a technical process, but instead relate to each other as a process to perform a transaction.   Accordingly claim 13 fails step 2B analysis because the claims, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 14-16, these dependent claim have also been reviewed with the same analysis as independent claim 13.  Dependent claim 14 is directed toward a communication unit for the intended use of forwarding notification.  –See TLI communication where transmitting data is insignificant and well understood.  Dependent claim 15 is directed toward forwarding a request, receiving a response and determining whether response is an approval, denial or prompt to modify request which when considered as a whole is directed toward a transaction process and does not further limit the technological functions or provide a specific technological technique. 
Dependent claim 16 is directed toward limiting the notification unit by including a remote application interface for interfacing with an application on a device- a well-known and understood high level technical process and component.  The notification unit further comprising a request message unit coupled to the application interface to receive and process request- a well-known and understood high level technical process 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 14-16 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 17 and 19-23:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 17 and in the therefrom dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 17 recites a functional units for providing a funding 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receiving a request mimics mental processes of observation, the step determining mimics mental processes of analysis, where the data interpretation is perceptible only in the human mind.  The limitations “providing notification”, “providing parameters” and “providing reply” mimic communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process- determining who is requesting funding and notify the requestor, where based on parameters requesting the user to modify transaction request in order to enable funding.  The specification and Claim 1 describes the invention as being directed toward “automated funding and notification in response to a funding request.”  (see Specification para 0002, para 0010).  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a request-insignificant extra solution activity and common business practice (2) receiving a request-an insignificant extra solution activity of communication (3) identifying the request for funding-directed toward data analysis and a common business transaction (4) providing parameters-insignificant extra solution activity of communication (5) providing a notification and (6) providing a reply –insignificant extra solution activity of communication.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic language such as “automated”.  Taking the claim elements separately, the operation performed by the method at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “providing an automated notification”, “providing parameters”, “and “providing…an automated reply” as the claimed limitations do not provide any technology to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic computer element or programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination or parts:

In addition, when the claims are taken as a whole, as an ordered combination
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate and monitor data in order to update records and transfer funds and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional –is purely functional and generic.  The request unit receiving a request.  The notification unit to determining recipient of request and performing communication process of providing notification.  The “request modification module” to providing parameters to prompt a modification of the request.  The funding unit to providing a reply.  These functions are high level without any details related to the implementation the functions of the units that goes beyond an expected result. The limitations are silent with respect to the technical process or technique needed to perform these functions. The specification recites in para 0028-0029 generic computer components similar to the computer components of claim 17.  With respect to para 0067-0068 and para 0080-0081 of the specification.  The Specification describes the additional elements in general terms, without describing the particulars, The analysis concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the specification. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  With respect to the combination of the limitations, none of the functions recited in each unit is dependent upon each other as it relates to a technical process, but instead relate to each other as a process to perform a .   Accordingly claim 17 fails step 2B analysis because the claims, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.   The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:
A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 19-23, these dependent claim have also been reviewed with the same analysis as independent claim 17.  Dependent claim 19 is directed toward providing communication and funding request via an communication interface and card holder unit.  The providing functions are directed toward a transaction process and do not provide any technical process or component that transforms the claim.  Dependent claims 20 and 21 list a plurality of interface communications via devices.  The specification makes clear these elements are generic (see para 0028-0029).    Dependent claim 22 is directed toward an approval unit and module to provide 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 17. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 19-23 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2009/0099965 A1 by Grant, IV (Grant)
In reference to Claim 1:
Grant teaches:
(Currently Amended) A method for performing a transaction ((Grant) in at least para 0011-0013), comprising: 
a requestee [company] receiving a request for funding from a requestor [employee] ((Grant) in at least FIG. 4, FIG. 8; para 0010, para 0048-0049, para 0072-0073); 
determining a recipient of said request ((Grant) in at least FIG. 4, FIG. 7, FIG. 12B, FIG. 14-20; para 0069, para 0072-0074);
providing an automated notification to said recipient of said request ((Grant) in at least FIG. 6; para 0010 (“application approval/decline notification”), para 0065, para 0072); 
the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least FIG. 9-10; FIG. 22-23, FIG. 28; para 0079, para 0087): 
providing one or more contingency parameters to prompt a modification of the request in response to the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least para 0010, para 0063-0064, para 0073-0074, para 0087);
the requestee providing, based upon said request being capable of real time funding if modified, an automated reply to said requestor requesting modification of said request ((Grant) in at least FIG. 24-25, FIG. 28; para 0078-0080, para 0082-0083).
In reference to Claim 3:
Grant teaches:
(Original) The method of claim 1 (see rejection of claim 1 above), wherein determining said recipient of said
request comprises determining at least one of a funding amount associated with said request, an identity of said request, a group identification associated with said request (“merchant category”), a timing period of funding associated with said request. ((Grant) in at least FIG. 9-10, FIG. 12A-B, FIG. 13, FIG. 14, FIG. 21; para 0010, para 0072, para 0074-0078)
In reference to Claim 4:
Grant teaches:
(Original)    The    method of claim 1 (see rejection of claim 1 above), wherein providing said automated
notification to a recipient comprises providing at least one of a text message, an email, a page, or a social networking message regarding said request ((Grant) in at least para 0010, para 0048-0049, para 0065).
In reference to Claim 5:
Grant teaches:

providing at least one of an approval of said request, a prompt to modify said request, or a rejection of said request based upon a reply to said automated notification ((Grant) in at least para 0010 (“application approval/decline notification”); para 0072, para 0087).
Claim(s) 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2009/0099965 A1 by Grant, IV (Grant)
In reference to Claim 7:
Grant teaches:
(Currently Amended) A non-transitory computer readable program storage unit encoded with instructions that, when executed by a computer ((Grant) in at least para 0010, para 0082), perform a method for performing a transaction ((Grant) in at least para 0011-0013), comprising:
a requestee receiving a request for funding from a requestor ((Grant) in at least FIG. 4, FIG. 8; para 0010, para 0048-0049, para 0072-0073);
determining a recipient of said request ((Grant) in at least FIG. 4, FIG. 7, FIG. 12B, FIG. 14-20; para 0069, para 0072-0074);
performing a request communications process in response to said request, said request communication process comprising providing an automated notification to said recipient of said request ((Grant) in at least FIG. 6; para 0010 (“application approval/decline notification
the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least FIG. 9-10; FIG. 22-23, FIG. 28; para 0079, para 0087); 
providing one or more contingency parameters to prompt a modification of the request in response to the requestee automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least para 0010, para 0063-0064, para 0073-0074, para 0087); and
the requestee providing to said requestor, based upon said request being capable of real time funding if modified, an automated reply requesting modification of said request ((Grant) in at least FIG. 24-25, FIG. 28; para 0078-0080, para 0082-0083).
In reference to Claim 9:
Grant teaches:
(Original) The non-transitory computer readable program storage unit of claim 7 (see rejection of claim 7 above), wherein determining said recipient of said request comprises
determining at least one of a funding amount associated with said request, an identity of said request, a group identification associated with said request, a timing period of funding associated with said request ((Grant) in at least FIG. 9-10, FIG. 12A-B, FIG. 13, FIG. 14, FIG. 21; para 0010, para 0072, para 0074-0078)
In reference to Claim 10:
Grant teaches:
(Original) The non-transitory computer readable program storage unit of Claim 7, where providing said automated notification to a recipient comprises
providing at least one of a text message, an email, a page, or a social networking message regarding said request. ((Grant) in at least para 0010, para 0048-0049, para 0065).
In reference to Claim 11:
Grant teaches:
(Original) The non-transitory computer readable program storage unit of Claim 7 (see rejection of claim 7 above), further comprising 
providing at least one of an approval of said request, a prompt to modify said request, or a rejection of said request based upon a reply to said automated notification. ((Grant) in at least para 0010 (“application approval/decline notification”); para 0072, para 0087).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2009/0099965 A1 by Grant, IV (Grant)
In reference to Claim 13:
Grant teaches:
(Currently Amended) An apparatus [computer] for performing a transaction ((Grant) in at least para 0010, para 0096), comprising:
a request unit ((Grant) in at least FIG. 1 ref # 120; para 0054) for receiving a request for funding from a requestor ((Grant) in at least FIG. 4, FIG. 8; para 0010, para 0048-0049, para 0072-0073, para 0087) and automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least FIG. 9-10; FIG. 22-23, FIG. 28; para 0079, para 0087):
a notification unit ((Grant) in at least FIG. 1; ref # 138; para 0054) configured for determining a recipient of said request and performing a request communications process in response to said request, said request communication process comprising providing an automated notification to said recipient of said request ((Grant) in at least FIG. 6; para 0010 (“application approval/decline notification”), para 0048-0049, para 0065, para 0072, para 0087); 
a request modification module ((Grant) in at least para 0010, para 0064-0065, para 0074) configured for providing one or more contingency parameters to prompt a modification of the request in response to the request unit automatically identifying the request for funding as being capable of real time funding if the request is modified ((Grant) in at least para 0010, para 0063-0064, para 0073-0074, para 0087); and
a funding unit ((Grant) in at least FIG. 1 Ref # 124; para 0054) for providing, based upon said request being capable of real time funding if modified, a reply to said requestor being-requesting modification of said request ((Grant) in at least FIG. 24-25, FIG. 28; para 0078-0080, para 0082-0083, para 0087, para 0093 (“functionalities and data…updated and varied in real-time”)).
In reference to Claim 14:
Grant teaches:
(Previously Presented) The apparatus of claim 13 (see rejection of claim 13 above), further comprising;
a communications unit ((Grant) in at least FIG. 1 ref # 122, #130, #128, #132; para 0054) for forwarding said automated notification to a remote device ((Grant) in at least para 0010, para 0048-0049, para 0065, para 0083).
In reference to Claim 15:
Grant teaches:
(Original) The apparatus of claim 13 (see rejection of claim 13 above), wherein said notification unit ((Grant) in at least FIG. 1); is further configured to 
perform at least one of an automated response to said request or a manual response to said request ((Grant) in at least FIG. 9-10; FIG. 22-23, FIG. 28; para 0072, para 0079, para 0087), 
wherein said automated response ((Grant) in at least para 0048, para 0074) comprises:
forwarding said request ((Grant) in at least para 0010 ( “request business funding, request card funding, request spend authorization, receive authorization, new customer application”); para 0064 (“allow a user to vary the parameters of a certain spend rule…spend rules facility 112 may allow for the definition of spend rules, including, without limitation, the creation, editing and storing of user defined spend rules”); para 0083-0084, para 0087 (“a sales rep may send an alert to an administrator asking for additional funds to be added to the sales rep's account, for spend approval, to have card or business spend rules modified or the like. In other embodiments, alerts may be sent to customer service representatives”); para 0089, para 0093)
receiving a response from said recipient ((Grant) in at least para 0087-0089);
determining whether said response is a message indicating an approval of said request, a prompt to modify said request, or a denial of said request ((Grant) in at least para 0010 (“application approval/decline notification”); para 0072, para 0087-0089); and
providing said indicating said approval, said prompt, or said denial of said request to a user of said request unit ((Grant) in at least para 0010 (“application approval/decline notification”); para 0072, para 0087-0089).
In reference to Claim 16:
Grant teaches:
(Previously Presented) The apparatus of claim 13, wherein said notification unit (see rejection of claim 13 above) comprises:
a remote application interface for interfacing with an application on a remote device; a request message unit operatively coupled to said remote application interface, said request message unit to receive and process said request ((Grant) in at least 
a request modification unit operatively coupled to said remote application interface, said request modification unit to provide the reply to the requestor for modifying said request ((Grant) in at least FIG. 9-10; FIG. 22-23, FIG. 28; para 0079, para 0087);
an approval message unit operatively coupled to said remote application interface, said approval message unit to provide an approval message and an automated funding in response to said request ((Grant) in at least para 0010 (“application approval/decline notification”); para 0072, para 0087); and
an auto approval unit operatively coupled to said remote application interface, said auto approval unit to provide an automated approval of said request. ((Grant) in at least para 0009-0010 (“application approval/decline notification”); para 0065, para 0072-0074, para 0087, para 0093).
Claim(s) 17 and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2009/0099965 A1 by Grant, IV (Grant)
In reference to Claim 17:
Grant teaches:
(Currently Amended) A system for performing a transaction ((Grant) in at least para 0011, para 0051, para 0069), said system comprising:
a payment mechanism ((Grant) in at least FIG. 1 ref 124; para 0050, para 0059);
a card issuing entity configured for providing funding for said payment mechanism ((Grant) in at least para 0012 (“issuing at least one prepaid expense card”); para 0013, para 0050, para 0052-0053, para 0074-0075); 
a program manager[management platform]  in communication with said card issuing entity, said program manager configured for performing at least one automated funding operation of said system ((Grant) in at least Abstract; FIG. 1; para 0008-0009, para 0010-0013, para 0048, para 0050-0054, para 0059-0062, para 0066, para 0069, para 0072-0073, para 0075, para 0078-0080, para 0083, para 0085, para 0087, para 0089) ;
a card processor in communication with said program manager said card processor configured for processing a transaction of said payment mechanism ((Grant) in at least FIG. 1 ref # 102; para 0081);
a remote unit in communication with said program manager, said remote unit comprising a request unit for providing a funding request ((Grant) in at least FIG. 1; FIG. 3; para 0010, para 0048-0049, para 0063, para 0071-0072, para 0082, para 0084, para 0087, para 0093) ; and
a user entity in communication with said program manager and said remote unit ((Grant) in at least FIG. 1; FIG. 3; para 0010, para 0048-0049, para 0063, para 0071-0072, para 0082, para 0084, para 0087, para 0093), said user entity comprising:
a request unit for receiving a request for funding from a requestor and automatically identifying the request for funding as being capable of real time funding if the request 
a request modification module ((Grant) in at least para 0010, para 0064-0065, para 0074)configured for providing one or more contingency parameters to prompt a modification of the request in response to the request unit automatically identifying the request for funding as being capable of real time funding if the request is modified; ((Grant) in at least para 0010, para 0063-0064, para 0073-0074, para 0087)
a notification unit for performing a request communications process in response to said request, said request communication process comprising providing an automated notification to a recipient of said request ((Grant) in at least FIG. 1; ((Grant) in at least FIG. 6; para 0010 (“application approval/decline notification”), para 0048-0049, para 0054, para 0065, para 0072, para 0087; and
a funding unit for providing a reply to said remote unit requesting modification of said request in response to identifying the request for funding as being capable of real time funding if the request is modified. ((Grant) in at least FIG. 24-25, FIG. 28; para 0078-0080, para 0082-0083, para 0087, para 0093 (“functionalities and data…updated and varied in real-time”)).
In reference to Claim 19:
Grant teaches:

a communications interface for providing for communications between said remote unit and at least one of said user entity or said program manager ((Grant) in at least FIG. 1; FIG. 2; para 0008-0010, para 0013, para 0054, para 0070, para 0074-0075, para 0080, para 0082-0083, para 0087, para 0092);
a card holder unit comprising a second request unit for providing said funding request ((Grant) in at least para 0074 (“interface may offer a tool to create and/or modify a user-defined spend rule. After each employee (and/or contractor) registration, the system may display a confirmation page summarizing the employee's (and/or contractor's) name, spend locations, time of day, amounts, and the like”); para 0087 (“a user may send an alert to another user. In an embodiment, a sales rep may send an alert to an administrator asking for additional funds to be added to the sales rep's account, for spend approval, to have card or business spend rules modified or the like”)
In reference to Claim 20:
Grant teaches:
(Original) The system of claim 17 (see rejection of claim 17 above), wherein said communications interface comprises at least one of:
a mobile device interface ((Grant) in at least FIG. 1, FIG. 3; para 0010, para 0082, para 0087, para 0092); 
a cloud computing interface; 
an Internet interface ((Grant) in at least FIG. 1, FIG. 3; para 0009-0010, para 00a54, para 0074, para 0092)
a program manager interface ((Grant) in at least FIG. 1, FIG. 3; para 0008-0010, para 0013, para 0054, para 0070, para 0074, para 0080, para 0082, para 0087, para 0092) 
an Intranet interface ((Grant) in at least para 0068); 
a wireless interface ((Grant) in at least para 0010, para 0048-0049, para 0065, para 0083); 
or a wired interface.
In reference to Claim 21:
Grant teaches:
(Original) The system of claim 17 (see rejection of claim 17 above), wherein said program manager interface comprises:
a payment set-up unit for setting up a funding payment ((Grant) in at least FIG. 4-8; para 0071-0073); 
an institution association unit associating a user with at least one institution ((Grant) in at least FIG. 2-3; FIG. 4-8; para 0055-0059, para 0071-0073); 
a card assignment unit capable of assigning a payment mechanism to said user ((Grant) in at least FIG. 3; para 0012 (“issuing at least one prepaid expense card
a group management unit to perform at least one of an approval, a prompt for modifying said request ((Grant) in at least FIG. 1; para 0010, para 0063-0064, para 0074, para 0082, para 0086);
a user interface unit for interfacing with at least one user ((Grant) in at least FIG. 1; Abstract; para 0010, para 0013, para 0054); 
a funding unit to control at least one aspect of said funding ((Grant) in at least FIG. 1; para 0049, para 0054, para 0081); and
a database comprising at least one of rules for funding ((Grant) in at least para 0051, , para 0053, para 0096); 
information of a user ((Grant) in at least FIG. 4-5, FIG. 7, FIG. 11; FIG. 13);  or 
information relating to available funding ((Grant) in at least FIG. 4-11, FIG.12B,  Fig. 13, FIG. 14-29)
a program manager interface for interfacing with at least said user entity and a communications network ((Grant) in at least FIG. 1, FIG. 3; para 0008-0010, para 0013, para 0054, para 0070, para 0074, para 0080, para 0082, para 0087, para 0092) 
In reference to Claim 22:
Grant teaches:
 (Original)    The system of claim 17 (see rejection of claim 17 above), wherein said user entity further comprises:
an approval unit to provide at least one of an approval or denial of said request ((Grant) in at least FIG. 1; para 0010, para 0063-0064, para 0074, para 0082, para 0086);
an approval protocol module for providing at least one protocol for performing said approval or denial ((Grant) in at least FIG. 1; para 0010, para 0063-0064, para 0074, para 0082, para 0086); and
a funds transfer unit for provide a transfer of funds to a payment mechanism. ((Grant) in at least FIG. 1 ref # 102; para 0081)
In reference to Claim 23:
Grant teaches:
(Original)    The system of claim 17 (see rejection of claim 17 above), 
wherein said payment mechanism is at least one of a debit card, a pre-paid card, a credit card, an electronic payment device; a payment application capable of being executed in a mobile device, a tablet computer, a laptop computer, or a desktop computer.((Grant) in at least FIG. 6; FIG. 13, para 0004, para 0008, para 0010-0011,  para 0052-0053, para 0074)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697